Title: From George Washington to Lieutenant Colonel Joseph Reed, 15 April 1776
From: Washington, George
To: Reed, Joseph



My dear Sir
New York April 15th 1776

Your favour of the 13th was this Instt put into my hands—scarce time enough to acknowledge, the receipt of it (by this Post) and to thank you for your great care and attention in providing my Camp Equipage—whatever the list you sent, may fall short of your Intention of Providing, can be got here; and may be delayed; as the want, or not of them, will depend upon Circumstances.
I am exceedingly concern’d to hear of the divisions & Parties which prevail with you, and in the Southern Colonies on the Score of Independance &ca—these are the Shelves we have to avoid, or Our Bark will split & tumble to pieces—here lays our great danger, and I almost tremble when I think of this Rock. nothing but a disunion can hurt our cause—this will Ruin it, if great prudence, temper, and Moderation is not mixed in our

Councils, & made the governing principles of the Contending Parties.
When my good Sir will you be with me? I fear I shall have a difficult card to play in this Government, & could wish for your Assistance and advice to manage it. I have not time to add more except that with great sincerity & truth I am, Dr Sir Yr Most Obedt & Affecte Hble Servt

Go: Washington


P.S. Mrs Washington &ca came the Harford Road & not yet arrived—detaind by the Illness (on the Road) of poor Mr Custis who is now better & coming on.

